Title: To James Madison from Samuel Sheild, 25 August 1802
From: Sheild, Samuel
To: Madison, James


Dear Sir
York County Virginia August 25th. 1802.
The Office of Collector of the Port or District of York-Town having lately become vacant by the Death of Mr. Wm. Reynolds, I have taken the Liberty to write to the President of the United States on the Subject and to recommend Mr. William Cary of that Town, as a proper Person to supply the Vacancy. To address the Head of the Treasury Department also rather than the Secretary of State might be most proper on such an Occasion; but as I have no Acquaintance with Mr. Gallatin, I have ventured to trouble you and to request that you will be so kind as to interpose your good Offices both with the President and Mr. Gallatin. I verily believe that it is a fortunate Circumstance, that so respectable a Man as Mr. Cary will accept the Office, as other wise it would in all Probability fall into the Hands of some young Man, who might occasion considerable Trouble to the Treasury-Department. Mr. Cary is one of the oldest Inhabitants of the Town, quite easy in his Circumstances, of strict Integrity and has all his Life been remarkable for his Punctuality in the Discharge of any Business which he undertakes. Antirepublicanism, I must confess, has always been and still is too prevalent in York; but so moderate has this old Gentleman ever been, that he has uniformly voted for me, even in the most trying Times. Please to present my best Respects to Mrs. Madison and to be assured that I am with the greatest personal Esteem Yr. most obdt. Servt.
Saml. Sheild
 

   
   RC (DLC: Jefferson Papers). Filed with Albert Gallatin to Jefferson, 9 Sept. 1802.



   
   William Reynolds (d. 1802) was born in Yorktown, Virginia, but received a mercantile education in the house of John Norton & Sons, London. He returned to Virginia in 1771 and served as a paymaster of state troops in 1777 and as a justice of the peace. He was appointed collector and inspector of the revenue for Yorktown in 1794 and served in that capacity until his death (Frances Norton Mason, ed., John Norton & Sons, Merchants of London and Virginia [New York, 1968], pp. 518–19; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:165).



   
   William Carey was appointed to the post but resigned almost immediately. Thomas Archer, a Revolutionary War veteran, was appointed in Carey’s place (Jefferson to Albert Gallatin, 13 Sept. 1802, Papers of Gallatin [microfilm ed.], reel 7; Gallatin to Jefferson, 5 Oct. 1802 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433; Heitman, Historical Register Continental, p. 65).



   
   There were several Samuel Sheilds prominent in Tidewater affairs, but this was probably the Samuel Sheild (or Shield) who died in York County, Virginia, in 1803 and was “for many years a member of the General Assembly” (Marriages and Deaths from Richmond, Virginia, Newspapers, 1780–1820 [Easley, S.C., 1988], p. 140).


